Case 2:19-cv-00323-HCM-DEM Document 41 Filed 01/16/20 Page 1 of 2 PageID# 345



                   UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF VIRGINIA: NORFOLK DIVISION

                             Case No. 2:19-cv-00323-AWA-DEM

 BACK BAY RESTORATION FOUNDATION, LTD.

                      Plaintiff,
 v.

 UNITED STATES ARMY CORPS OF ENGINEERS,

                      Defendant,

 and

 HOFD ASHVILLE PARK, LLC,

           Intervening Defendant.


                                   REQUEST FOR HEARING

        Now comes the Plaintiff, Back Bay Restoration Foundation, Ltd., by counsel, in

 accordance with Local Rule 7 (E) with its request for a hearing on its Second Motion for

 Preliminary Injunction [document 39] at which this Court can consider granting the requested

 preliminary injunction in accordance with the Plaintiff’s Brief [document 40] and arguments of

 counsel

                                            BY:           /s/ Douglas E. Kahle, Esq.
                                                  Douglas E. Kahle, Esq.


 Douglas E. Kahle, Esq. (VSB #15964)
 Attorney for Back Bay Restoration Foundation, Ltd.
 BASNIGHT, KINSER,
 LEFTWICH & NUCKOLLS, P.C.
 308 Cedar Lakes Drive, 2nd Floor
 Chesapeake, VA 23322-0017
 (757) 547-9191 Telephone
 (757) 547-9135 Facsimile
 dkahle@basnightkinser.com
                                          Page 1 of 2

                                      Request for Hearing
Case 2:19-cv-00323-HCM-DEM Document 41 Filed 01/16/20 Page 2 of 2 PageID# 346




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 16th day of January, 2020, I filed the foregoing with the Clerk

 of Court using the CM/ECT system, which will then send a notification of electronic filing to the

 registered users in this case.




                                                              ____/s/ Douglas E. Kahle, Esq._
                                                              DOUGLAS E. KAHLE, ESQ.
                                                              Virginia State Bar # 15964
                                                              Attorney for Back Bay
                                                              Restoration Foundation, Ltd.
                                                              Basnight, Kinser, Leftwich
                                                              & Nuckolls, P.C.
                                                              308 Cedar Lakes Drive, 2nd Floor
                                                              Chesapeake, VA 23322
                                                              Phone: 757-547-9191
                                                              Fax: 757-547-9135
                                                              DKahle@basnightkinser.com




                                             Page 2 of 2

                                        Request for Hearing
